Case 1:21-cv-22475-JEM Document 13 Entered on FLSD Docket 08/05/2021 Page 1 of 4

                                                                             FILED BY                                  D '-u. '
                                                                                                                          ,   .
                                                                                                                                  '
                                                                                                                                  y
                                                                                                                                  i

                               UN ITED STA TES D ISTRICT C OU RT                   '-                                             1
                                                                                  1*.!
                                                                                     -'
                                                                                     .it
                                                                                       -a
                                                                                        z2q
                                                                                          r.21
                                                                                             r
                                                                                             1?
                                                                                              -
                                                                                              >
                                                                                              .1                                  1
                                                                                                                                  4
                               SOUTHERN DISTRICT OF FLORIDA                         Af'
                                                                                      kc,E
                                                                                         -:               :z-
                                                                                          -L-4 iE l.ic;(5u.                       l
                                                                                   cL./
                                                                                      :
                                                                                      EFlK !.J.S.E;13à-' cT.                      ;
                                       M IAM IDIVISION                               ..
                                                                                  E!;i'). (()i75f7#-Jr. -dv!
                                                                                                           'it*v'.''
                                                                                                                                  r
                                                                                                                                  ;.
                                                                                                                                  .
                                                                                                                                  L
                                                                                                                   '              )

                        CASE NO.: 1:21-cv-22475-1+ 5 (Scola/Goodman)
   LARK IN EM ERGEN C Y PH Y SICIAN S, LLC, a
   Florida Corporation         (o/b/o   s4ennber #
   57236761343),
                 Plaintiff,



   AETNA LIFE IN SURANCE COM PAN Y, a
   Foreign Corporation,

                 Defendant.
                                                     /

                              NOTICE OF CONVENTIONAL FILING

         PLEA SE TA K E N O TICE thatD efendant,A etna Life Insurance Com pany,filed a Notice

  of Appearance for Cam eron A.Baker,Esq.,on Behalf of Defendantby conventionalm eans.

  Cam eron A.Baker,Esq.,is admitted in the SouthenaDistrictofFlorida;however,hasnotyet

  completed therequired CM /ECF training course dueto training registration being unavailable at

  this tim e.The undersigned expects to com plete the CM /ECF training course in the nearfuture as

  required by the Southern DistrictofFlorida.

  D ated: July 28,2021                        Resp       ly subm itted,
         W estPalm Beach,FL

                                              DAVID J.DePIANO,ESQ.
                                              Florida BarN o.0055699
                                              E-M ai1:ddepiano@ foxrothschild.com
                                              CAMERON A.BAKER,ESQ.
                                              E-M ail:cbaker@ foxrothschild.com
                                              Florida BarN o.125825
                                              Fox Rothschild LLP
                                              777 S.FlaglerDr.,Suite 1700
                                              W estPalm Beach,Florida 33401


  l248l6419.1
Case 1:21-cv-22475-JEM Document 13 Entered on FLSD Docket 08/05/2021 Page 2 of 4



 e -
                                              Telephone: (561)835-9600
                                              Facsimile: (561)835-9602
                                              Attorneys for Defendant Aetna L@ Insurance
                                               Company


                                  C ERTIFIC ATE O F SERV ICE

          1HEREBY CERTIFY thaton July 28,2021,the foregoing documentis being filed by

  conventionalm eans and a true and correctcopy ofthe foregoing has been selwed to al1counselof

  record identified in the Service Listbelow via firstclassU .S.m ail.


                                                      CAM ERON A.BAKER,ESQ.

                                          SER V IC E LIST

                farkinEmergencyPhysicians,LLC (o/b/oMember%4236761343)
                              v.AetnaLfeInsuranceCompany
                       CaseNo.: 1:21-cv-22475-1+ 5 (Scola/Goodman)
                      U nited StatesD istrictCourt,SouthenzD istrictofFlorida


   Patrick R.Sullivan,Esq.                         David J.Depiano,Esq.
   E-Mai1:prs@lubellrosen.com                      E-Mai1:ddepiano@foxrothschild.coln
   M ark L.Rosen,Esq.                              Cam eron A .Baker,Esq.
   E-M ai1:mlr@ lubellrosen.com                    E-M ai1:cbaker@ foxrothschild.com
   Sean B .Linder,Esq.                             Fox Rothschild LLP
   E-M ai1:sbl@lubellrosen.com                     777 S.FlaglerD r.,Suite 1700
   LubelllRosen                                    W estPalm Beach,FL 33401
   M useum Plaza,Suite 900                         Te1: (561)835-9600
   200 S.AndrewsAve.                               Fax: (561)835-9602
   Ft.Lauderdale,FL 33301                          AttorneysforDefendant
   Tel: (954)880-9500                              Via FirstClass U S.M ail
   Fax: (954)755-2993
   Attorneys forPlaintiff
   Via FirstClass UIuV.M ail




  124816419.l
    Case 1:21-cv-22475-JEM Document 13 Entered on #FLSD Docket 08/05/2021 Page 3 of 4

                                                   e

                                     H
                                     <             *
                                               <
                                              r                     *


                                     *
                                     *
                                     5         #
                                     =         &           *
                                                           Q,!
                                                             -
                                             G>
                                     K
                                     %
                                                                        d
                                                       e
                                                           *
                                     m         n               .<
                                              =f 1 =4 =
                                                      -
                                                      X- .e
                                                          --
                                              -

                                              A ôc *
                                              .
                                                   o .g
                                                   -




j          œ kœ X
                Y y
                                                                 ma
           * >D k =
           O mO m
                  O
           AK
            oœ -f
              =e
           = xa * o
           ï*<WV
           O
              =pœ
           r+ % =
           OHXBN
           œ2=
             -z<
               =
           xœoœœ
           o   *t>
           œ   N D*
               k* œ
               '  R




jW
i
                    A                 W                    W              #
Case 1:21-cv-22475-JEM Document 13 Entered on FLSD Docket 08/05/2021 Page 4 of 4




                                                                                   9
                                                                                   9
                                                                                   9
                                                                                   9


            llià Stl a ijdlj                                                       j
                                                                                   ,
                                                                                   4
                   W                                  W
